Citation Nr: 1504547	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased compensable rating for residual, right leg contusion.

2.  Entitlement to an initial compensable evaluation for intercostal nerve neuralgia.

3.  Entitlement to an initial compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to January 1998.

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in Lincoln, Nebraska.  A copy of the hearing transcript is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  During the March 2014 hearing, the Veteran indicated that she wished to withdraw the issue of entitlement to an increased compensable rating for residual, right leg contusion.

2.  During the March 2014 hearing, the Veteran indicated that she wished to withdraw the issue of entitlement to an initial compensable evaluation for intercostal nerve neuralgia.

3.  During the March 2014 hearing, the Veteran indicated that she wished to withdraw the issue of entitlement to an initial compensable evaluation for migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) for the issue of entitlement to an increased compensable rating for residual, right leg contusion have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) for the issue of entitlement to an initial compensable evaluation for intercostal nerve neuralgia have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) for the issue of entitlement to an initial compensable evaluation for migraine headaches have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In this case, the Veteran testified during a March 2014Travel Board hearing that she desires to withdraw the issues of entitlement to an increased compensable rating for residual, right leg contusion, entitlement to an initial compensable evaluation for intercostal nerve neuralgia and entitlement to an initial compensable evaluation for migraine headaches.  Consequently, there remains no allegation of error of fact or law for the Board to review with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an increased compensable rating for residual, right leg contusion is dismissed.

The appeal of entitlement to an initial compensable evaluation for intercostal nerve neuralgia is dismissed.

The appeal of entitlement to an initial compensable evaluation for migraine headaches is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


